Citation Nr: 1452808	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-18 212	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for high blood pressure. 

5.  Entitlement to an initial compensable rating for service-connected hepatitis C before October 1, 2007; a rating higher than 10 percent from October 1, 2007 to May 31, 2009; and a compensable rating after May 31, 2009.

(As the Veteran has retained different representation for the appeal of the claim for service connection for a psychiatric disorder, that claim is addressed in a separate decision.)

REPRESENTATION

Veteran represented by:	Vietnam Era Veterans Association

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1973 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in January 2012 and in May 2013 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, the Board remanded the claim for increase for hepatitis C. as  

The claims of service connection are REMANDED to the RO.


FINDING OF FACT

Before October 1, 2007, hepatitis C was asymptomatic; from October 1, 2007, to May 31, 2009, hepatitis C was manifested by fatigue without incapacitating episodes or the need for dietary restriction or continuous medication; from May 31, 2009, hepatitis C is asymptomatic.

CONCLUSION OF LAW

Before October 1, 2007, the criteria for an initial compensable rating for hepatitis C have not been met; from October 1, 2007, to May 31, 2009, the criteria for an initial rating higher than 10 percent for hepatitis C have not been met; from May 31, 2009,  the criteria for an initial compensable rating for hepatitis C have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 7354 (2013).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The RO provided pre-adjudication VCAA notice by letter dated in December 2004 on the underlying claim of service connection. Where, as here, service connection has been granted and the initial disability ratings have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for benefits has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable. Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim for increase.




The RO has obtained service records and VA records.  Also, the Veteran has been afforded VA examinations.  The Board finds that the VA examinations are adequate to decide the claim because, after a review of the record, the clinical data provided by VA examiners indicating the severity of hepatitis C allows the Board to rate the disability under all applicable rating criteria.  The Veteran has not asserted, and the evidence does not suggest, that the disability has increased in severity since the Veteran was last examined by VA.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).





Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hepatitis C

During the course of the appeal, hepatitis C has been rated as either noncompensable or 10 percent under Diagnostic Code 7354.

Under Diagnostic Code 7354, a noncompensable rating is assigned when hepatitis C is asymptomatic.  The criteria for a 10 percent rating are hepatitis C with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period..

The criteria for a 20 percent rating are daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

The term "incapacitating episode" is defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  



Evidence 

The Veteran has stated that all his treatment for hepatitis C has been by VA.  VA records over the course of the appeal do not show any complaint or treatment for hepatitis C, except for the period from April 2008 to May 2009, during which the Veteran was given interferon injections and an oral medication.  

Apart from the period from October 2007 to May 2009, the Veteran has not received treatment for hepatitis C.  

On VA examination in April 2010, the Veteran complained of fatigue and occasional nausea, but denied anorexia or any incapacitating episodes of hepatitis C.  The VA examiner stated that there was no evidence of portal hypertension, liver disease, or malnutrition.  

In July 2012, the Veteran stated that he still had hepatitis C and symptoms of malaise, fatigue, nausea, vomiting, and anorexia.  

On VA examination in December 2012, the VA examiner stated that the Veteran did not demonstrate any signs or symptoms of chronic infectious liver disease, including fatigue, malaise, or anorexia, and that the Veteran did not have incapacitating episodes of hepatitis C.  Additionally, the VA examiner stated that continuous medication was not required to treat hepatitis C.  

Analysis 

While the Veteran is competent to describe symptoms of hepatitis C, on VA examination in December 2012, the VA examiner found no signs or symptoms of chronic infectious liver disease, including fatigue, malaise, or anorexia, and that the Veteran did not have incapacitating episodes of hepatitis C.  The objective findings on the VA examination are afforded more probative value than the Veteran's subjective complaints. 

Before October 2007 and after May 2009, when the hepatitis C has been rated noncompensable, the symptoms of hepatitis C did not more nearly approximate or equate to the criteria for the next higher rating, 10 percent, in the absence of intermittent fatigue and malaise and anorexia, which are conjunctive and all of the conditions listed must be met for the rating.  And in the alternatively, there is no evidence of incapacitating episodes. 

From October 2007 to May 2009, during which the Veteran was rated 10 percent, the Board the symptoms do not more nearly approximate or equate to the criteria for the next higher rating, 20 percent, such as daily fatigue and malaise and anorexia without weight loss or hepatomegaly, requiring dietary restriction or continuous medication, which are conjunctive and all of the conditions listed must be met for the rating.  And in the alternatively, there is no evidence of incapacitating episodes. 

And the Veteran does not have complications of hepatitis C that can be rated separately.

For these reasons, the preponderance of the evidence is against the claim for an initial compensable rating before October 1, 2007, for an initial rating higher than 10 percent from October 1, 2007 to May 31, 2009, and an initial compensable from r May 31, 2009. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  



This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned rating is adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Comparing the Veteran's current disability levels and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule ratings are adequate.  In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1). 

A Total Disability Rating

The Veteran has not raised and the record does not reasonably raise the claim for a total disability rating for compensation based on individual unemployability.


ORDER

An initial compensable rating before October 1, 2007, an initial rating higher than 10 percent from October 1, 2007 to May 31, 2009, and an initial compensable from May 31, 2009, are denied.






REMAND

On the claims of service connection, in the substantive appeal in February 2014, the Veteran request a hearing before the Board, which has not been scheduled. 

To ensure procedural due process, the case is REMANDED for the following action:
Schedule the Veteran for an electronic hearing before a Veterans Law Judge to be held at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


